IN THE COURT OF APPEALS OF IOWA

                                      No. 16-2148
                               Filed December 20, 2017

ROBERT W. MILAS, M.D.,
    Plaintiff-Appellant,

vs.

SOCIETY INSURANCE and ANGELA BONLANDER,
     Defendants-Appellees.
________________________________________________________________


         Appeal from the Iowa District Court for Scott County, Henry W. Latham II

(trial and motion to recuse) and Nancy S. Tabor (motion for summary judgment),

Judges.



         Plaintiff appeals following judgment entry on his claims for fraudulent

misrepresentation and breach of contract. AFFIRMED.




         Anthony J. Bribriesco, Andrew W. Bribriesco, and William J. Bribriesco of

Bribriesco Law Firm, P.L.L.C., Bettendorf, for appellant.

         Guy R. Cook of Grefe & Sidney, P.L.C., Des Moines, for appellees.



         Considered by Danilson, C.J., McDonald, J., and Blane, S.J.1 Tabor, J.,

takes no part.




1
    Senior Judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


MCDONALD, Judge.

       A treating physician brought an action for breach of contract, negligent

misrepresentation,    and   fraudulent   misrepresentation    against   a   workers’

compensation insurance carrier and its claims adjuster after the claims adjuster

approved an elective surgery for the physician’s patient but the carrier declined to

pay the physician’s entire fee for the elective surgery. The district court dismissed

the misrepresentation claims on summary judgment. The claim for breach of

contract was tried to a jury. The jury found in favor of the physician and awarded

contract damages. The physician timely filed this appeal. He contends the district

court erred in dismissing his fraudulent misrepresentation claim on summary

judgment, erred in denying his request for an instruction on the claim, and erred in

declining to submit the issue of punitive damages to the jury. He also contends

the district court should have granted his motion for recusal. On November 17,

2017, we filed an opinion in this matter. We subsequently granted the physician’s

petition for rehearing and vacated our prior decision pursuant to Rule 6.1204. After

considering the petition for rehearing, we now file this opinion.

                                          I.

       In January 2012, Rickey Fitzgerald seriously injured himself while

performing work for Barker Apartments and filed a workers’ compensation claim.

Fitzgerald became dissatisfied with the medical care received, and he petitioned

for alternate care with Dr. Robert Milas. The workers’ compensation commissioner

granted the petition, and Dr. Milas became Fitzgerald’s treating physician. Dr.

Milas recommended Fitzgerald undergo a cervical fusion to treat Fitzgerald’s neck

and back injuries. Dr. Milas sent a fee estimate to the workers’ compensation
                                          3


insurance carrier, Society Insurance, in the amount of $14,325.87.         A claims

adjuster, Angela Bonlander, signed the estimate. The signed estimate provided,

“SIGNATURE FROM REPRESENTATIVE AT SOCIETY INSURANCE WILL BE

THE AUTHORIZATION FOR SURGERY.”

        After receiving the signed estimate, Dr. Milas performed the cervical fusion.

He submitted a bill to Society Insurance for $14,325.87.          Society Insurance

provided the bill to a third-party auditing service, Health Systems International

(HSI). Upon the recommendation of HSI, Society Insurance issued a check to Dr.

Milas for $1620.52. Dr. Milas rejected the check and demanded he be paid in full.

Two years later, Society Insurance sent Dr. Milas another check for $4958.03. Dr.

Milas rejected that payment.

        Dr. Milas brought this action against Society Insurance and Bonlander. Dr.

Milas    asserted     claims    for   negligent      misrepresentation,   fraudulent

misrepresentation, and breach of contract. Society Insurance moved for summary

judgment on all counts. The district court granted Society Insurance’s motion for

summary judgment on the fraudulent misrepresentation claim, concluding there

was no evidence showing the defendant had the intent to deceive Dr. Milas in

authorizing the elective surgery.

        The matter proceeded to trial on the negligent misrepresentation claim and

the breach-of-contract claim. The first trial ended during the plaintiff’s opening

statement after the district court granted a motion for mistrial. Society Insurance

subsequently filed a second motion for summary judgment, seeking dismissal of

the negligent misrepresentation claim.        The district court granted the motion,
                                           4


concluding the defendants were not in the business of providing information and

were entitled to judgment as a matter of law.

       The matter proceeded to trial on the claim for breach of contract. Prior to

the second trial, Dr. Milas moved to recuse the presiding judge. The district court

denied the motion. Dr. Milas sought interlocutory review of the order denying the

motion. That, too, was denied. The district court denied Dr. Milas’s request for an

instruction on the fraudulent misrepresentation claim and declined to submit the

issue of punitive damages to the jury. The jury returned a verdict finding Dr. Milas

and Society Insurance entered into a contract and finding Dr. Milas and Bonlander

had not entered into a contract. The jury found Society Insurance breached the

contract and awarded Dr. Milas $14,325.87. Dr. Milas now appeals.

                                          II.

       In his first claim of error, Dr. Milas argues the district court erred in

dismissing his claim for fraudulent misrepresentation and in failing to submit a jury

instruction on this claim. Dr. Milas contends Society Insurance, in signing the

estimate, made a false representation that it would pay the proposed surgical fees

knowing it intended to negotiate the fees at a later date. He contends this is a

triable issue of fact.

       With respect to the summary judgment claim, this court reviews a district

court’s grant of summary judgment for correction of errors at law. See Boelman v.

Grinnell Mut. Reins. Co., 826 N.W.2d 494, 500 (Iowa 2013). A district court

properly grants summary judgment when there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law. See id. at 501. An

issue of fact is material if “the dispute is over facts that might affect the outcome of
                                            5

the suit, given the applicable law.” Weddum v. Davenport Cmty. Sch. Dist., 750
N.W.2d 114, 117 (Iowa 2008). “An issue of fact is ‘genuine’ if the evidence is such

that a reasonable finder of fact could return a verdict or decision for the nonmoving

party.” Huck v. Wyeth, Inc., 850 N.W.2d 353, 362 (Iowa 2014). “We can resolve

a matter on summary judgment if the record reveals a conflict concerning only the

legal consequences of undisputed facts.” Boelman, 826 N.W.2d at 501. The

burden is on the moving party to show it is entitled to judgment as a matter of law.

Sallee v. Stewart, 827 N.W.2d 128, 133 (Iowa 2013).

       With respect to the jury instruction issue, “[l]itigants are entitled to have their

legal theories submitted to the jury if they are supported by the pleadings and

substantial evidence in the record.” Kessler v. Wal-Mart Stores, Inc., 587 N.W.2d
804, 806 (Iowa Ct. App. 1998). Evidence is substantial when reasonable minds

would accept it as adequate to reach the proposed conclusion. See Smith v. Air

Feeds, Inc., 556 N.W.2d 160, 165 (Iowa Ct. App. 1996).

       There    are   seven    elements     of   fraudulent    misrepresentation:     (1)

representation, (2) falsity, (3) materiality, (4) scienter, (5) intent to deceive, (6)

justifiable reliance, and (7) resulting injury or damage. Air Host Cedar Rapids, Inc.

v. Cedar Rapids Airport Comm’n, 464 N.W.2d 450, 453 (Iowa 1990). Scienter and

intent to deceive are closely related elements of fraudulent misrepresentation, and

the same general analysis applies for each.          See Van Sickle Constr. Co. v.

Wachovia Comm. Mortg., Inc., 783 N.W.2d 684, 688 (Iowa 2010). “Scienter and

intent to deceive may be shown when the speaker has actual knowledge of the

falsity of his representations or speaks in reckless disregard of whether those

representations are true or false.” Id. (citation omitted).
                                          6


       On the summary judgment record, Dr. Milas failed to create a triable issue

of fact on these two elements. There was no evidence in the summary judgment

record showing the defendants made a false representation, had actual knowledge

of a false representation, or spoke in reckless disregard of whether any

representation was true or false. The fact that Society Insurance’s employee,

Angela Bonlander, knew the claim would be submitted to a bill review company

does not by itself show a misrepresentation because, notwithstanding a contract

obligation to pay a sum certain, there is no harm in later asking if a contract obligee

is willing to take a lower payment.

       “Speculation is not sufficient to generate a genuine issue of fact.” Hlubek

v. Pelecky, 701 N.W.2d 93, 96 (Iowa 2005). In the absence of any evidence from

which a jury could infer scienter and intent to deceive, the district court correctly

granted summary judgment. See, e.g., Cannon v. Bodensteiner Implement Co.,

No. 15-0741, 2017 WL 1086787, at *4 (Iowa Ct. App. Mar. 22, 2017) (affirming

dismissal of fraudulent misrepresentation claim where there were “no facts

supporting the scienter and intent elements of [the] claim or creating a genuine

issue material fact as to those elements”); Polar Insulation v. Garling Constr., Inc.,

No. 15-1051, 2016 WL 6396208, at *3 (Iowa Ct. App. Oct. 26, 2016) (affirming

dismissal of fraudulent misrepresentation claim on summary judgment where claim

was “largely an extension of [the plaintiff’s] breach-of-contract claim in that

[plaintiff] claims [defendants] intended to deceive by not paying” and noting the

“[f]ailure to fulfill obligations under a contract does not necessarily support a claim

for fraudulent misrepresentation”); Scholapkohl v. Am. Family Mut. Ins. Co., No.

15-1612, 2016 WL 5407957, at *8 (Iowa Ct. App. Sept. 28, 2016) (affirming
                                          7


summary judgment where there was no evidence of intent to deceive regarding

the terms of an insurance contract); D & W Dev., Inc. v. City of Milford, No. 12-

0579, 2013 WL 2145735, at *6 (Iowa Ct. App. May 15, 2013) (affirming dismissal

of fraudulent misrepresentation claim where there was no evidence of scienter or

intent to deceive).

       Nor did substantial evidence support submission of this theory to the jury.

No evidence was presented at trial to establish scienter and intent to deceive. Dr.

Milas makes much of Bonlander’s testimony. She was asked, “You never told Dr.

Milas that you intended on negotiating his fees, true?”          She replied in the

affirmative.   But her testimony is not substantial evidence of fraudulent

misrepresentation. It is consistent with her testimony that she only authorized the

surgery but did not agree to the fee. She understood Dr. Milas to have the same

understanding. The district court did not err in declining to instruct the jury on the

fraudulent misrepresentation claim.

                                         III.

       Dr. Milas requested the jury be instructed on punitive damages. The court

declined to give the instruction. Dr. Milas appeals that decision. We review the

failure to give a jury instruction for correction of error at law. See Beyer v. Todd,

601 N.W.2d 35, 38 (Iowa 1999).         Failure to give jury instructions on issues

supported by substantial evidence is error. See Meck v. Iowa Power & Light Co.,

469 N.W.2d 274, 276 (Iowa Ct. App. 1991). Instructional error warrants reversal if

it resulted in prejudice. See Rudolph v. Iowa Methodist Med. Ctr., 293 N.W.2d
550, 555 (Iowa 1980).
                                         8


       Punitive damages may not be awarded unless the jury finds “by a

preponderance of clear, convincing, and satisfactory evidence, the conduct of the

defendant from which the claim arose constituted willful and wanton disregard for

the rights or safety of another.” Iowa Code § 668A.1 (2013). When the claim for

punitive damages arises out of a contract action, an award of punitive damages is

allowed only “when the breach (1) constitutes an intentional tort, and (2) is

committed maliciously, in a manner that meets the standards of Iowa Code section

668A.1 (1993).” Magnusson Agency v. Pub. Entity Nat’l Co-Midwest, 560 N.W.2d
20, 29 (Iowa 1997).      Legal malice is conduct exhibiting “willful and wanton

disregard for the rights or safety of another.” Schultz v. Sec. Nat’l Bank, 583
N.W.2d 886, 888 (Iowa 1998).

       We cannot conclude the district court erred in declining to instruct the jury

on punitive damages. There is not substantial evidence in support of such an

instruction. Society Insurance’s use of a third-party audit service to advise on fees

and negotiate fee payment does not constitute an independent tort. Similarly, the

decision to negotiate fees is not evidence of legal malice. The mere fact the jury

found a breach of contract here is insufficient to require an instruction on punitive

damages. See Hansen Co. v. Rednet Env. Servs., L.L.C., No. 16-0735, 2017 WL
4570406, at *4–7 (Iowa Ct. App. Oct. 11, 2017); Polar Insulation, 2016 WL
6396208, at *4 (affirming decision to not instruct the jury on punitive damages for

a claim of breach of contract).



                                         IV.
                                          9


       In his last claim of error, Dr. Milas contends the trial judge should have

recused himself from this proceeding. Prior to the second trial, Dr. Milas filed a

motion for recusal. Dr. Milas argued the court should have recused itself because

the court had an ex parte communication with Society Insurance’s counsel,

because the court “showed an unfavorable disposition towards” Dr. Milas and Dr.

Milas’s counsel, and because the court “made a clear evidentiary error” against

Dr. Milas. The district court denied the motion for recusal.

       The burden of showing grounds for recusal is on the party seeking recusal.

See Campbell v. Quad City Times, 547 N.W.2d 608, 611 (Iowa Ct. App. 1996).

This burden is substantial, and we will not overturn the trial judge’s decision absent

an abuse of discretion. See State v. Millsap, 704 N.W.2d 426, 432 (Iowa 2005).

To show an abuse of discretion, a party must show the court exercised its

discretion “on grounds or for reasons clearly untenable or to an extent clearly

unreasonable.” In re Estate of Olson, 479 N.W.2d 610, 613 (Iowa Ct. App. 1991).

       The Iowa Code of Judicial Conduct provides, “A judge shall uphold and

apply the law, and shall perform all duties of judicial office fairly and impartially.”

Iowa Code of Judicial Conduct R. 51:2.2. “A judge shall disqualify himself or

herself in any proceeding in which the judge’s impartiality might reasonably be

questioned . . . .” Iowa Code of Judicial Conduct R. 51:2.11(A). The Iowa Code

of Judicial Conduct enumerates certain circumstances in which the judge must

recuse himself. See Iowa Code of Judicial Conduct R. 51:2.11(A)(1)-(6). One

such circumstance is when the “judge has a personal bias or prejudice concerning

a party or a party’s lawyer, or personal knowledge of facts that are in dispute in the

proceeding.” Iowa Code of Judicial Conduct R. 51:2.11(A)(1). The enumerated
                                         10


circumstances are nonexclusive, however, and the judge is disqualified “whenever

the judge’s impartiality might reasonably be questioned.” Iowa Code of Judicial

Conduct R. 51:2.11 cmt. 1. “Before recusal is necessary, actual prejudice must be

shown.” State v. Biddle, 652 N.W.2d 191, 198 (Iowa 2002).

       The record shows Society Insurance’s counsel did have a brief ex parte

communication with the court during the course of trial for the purpose of informing

the court counsel wanted to make a record on an issue. The communication was

permissible, routine, and not cause for concern.        See Iowa Code of Judicial

Conduct R. 51:2.9 (allowing “ex parte communication for scheduling . . . provided

. . . the judge makes provision promptly to notify all other parties of the substance

of the ex parte communication and gives the parties an opportunity to respond”).

The court immediately notified Dr. Milas’s counsel of the substance of the

communication and gave his counsel an opportunity to respond. This incident

does not serve as grounds for recusal.

       Dr. Milas also contends the district court showed an unfavorable disposition

toward Dr. Milas and his counsel. At one point during trial, outside of the presence

of the jury, the court said, “[Counsel], it appears to me that Dr. Milas is kind of

staring me down. I—it’s very uncomfortable.” The remainder of the evidence on

this point consists of counsel’s affidavit stating the district court’s tone and

temperament were inappropriate, without providing detail.

       Dr. Milas also contends the court made an evidentiary error by admitting a

record that contained hearsay. Dr. Milas does not challenge the admission of the

exhibit by itself; he merely challenges the court’s impartiality, citing the admission

of this exhibit as proof of bias. Assuming without deciding the court did make an
                                          11


evidentiary error, that alone is not proof of any bias, and it would not cause a

reasonable person to question the court’s impartiality.

       With respect to these last two points, we cannot conclude the district court

abused its discretion in denying the motion. The judge has the duty to decide. The

judge is duty-bound to “hear and decide matters assigned to the judge, except

when disqualification is required by rule 2.11 or other law.” Iowa Code of Judicial

Conduct R. 51:2.7.

              Judges must be available to decide the matters that come
       before the court. Although there are times when disqualification is
       necessary to protect the rights of litigants and preserve public
       confidence in the independence, integrity, and impartiality of the
       judiciary, judges must be available to decide matters that come
       before the courts. Unwarranted disqualification may bring public
       disfavor to the court and to the judge personally.

Iowa Code of Judicial Conduct R. 51:2.7 cmt. 1. It has thus been observed that

mere speculation of partiality is not sufficient; “[t]here is as much obligation for a

judge not to recuse when there is no occasion for him to do so as there is for him

to do so when there is.” Hinman v. Rogers, 831 F.2d 937, 939 (10th Cir. 1987).

Here, Dr. Milas’s claims are mere speculation unsupported by the record. See,

e.g., In re Marriage of McGruder, No. 06-1089, 2007 WL 3376899, at *4 (Iowa Ct.

App. Nov. 15, 2007) (affirming denial of request for recusal where counsel

complained of the judge’s tone and tenor). There was no basis for the district court

judge to ignore the duty to decide. We affirm the district court’s denial of Dr. Milas’s

motion for recusal.

                                          V.

       For the foregoing reasons, we affirm the judgment of the district court.

       AFFIRMED.
12